DETAILED ACTION
	This action is responsive to applicant’s communication filed 11/30/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-5, 7-17, and 19-20 are rejected under 35 U.S.C. 112(a).
	Claims 1-5, 7-17, and 19-20 are rejected under 35 U.S.C. 103.
	Claims 6 and 18 are cancelled.

Response to Arguments
	Due to the amendment to the title, the objection to the title has been withdrawn.
	
Due to the amendments to the claims, the objections to claims 1 and 13 for minor informalities have been withdrawn.

	Applicant argues on page 8 of the Remarks that paragraphs 0021 and 0027 provide support for the amended claims since they disclose that the design parameter is “specified” and “intuitively understood by users” and “it is unclear how else the example design parameters could be received”. The examiner respectfully disagrees. While Paragraphs 0021 and 0027 recite “a specified user interface design parameter”, there is 

	Applicant’s arguments on page 9 of the Remarks regarding the amended limitations have been fully considered but are respectfully moot in view of the new grounds for rejection necessitated by the amendment.

	Applicant’s arguments on pages 10-11 of the Remarks regarding Santos have been fully considered but are respectfully moot. A new prior art reference, Smith, is being used to teach the limitations for which Santos was previously relied upon.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 7-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 9, and 13 recite “receiving user input specifying a user interface design parameter” and scoring user interface elements according to “a user-specified” design parameter, which are new matter. The closest disclosure of these limitations is found in Paragraphs 0021, 0027, 0032 and Figure 4. 
Paragraphs 0021 and 0027 discuss a “specified user interface design parameter.” However, there is no explanation of the specified user interface design parameter being specified by a user, let alone disclosure of a user input for specifying the user interface design parameter. The discussion of a specified user interface design parameter in Paragraphs 0021 and 0027 does not imply that the user is the one that specifies the parameter. Rather, these paragraphs teach receiving a user selection of an element that in the user’s subjective opinion more strongly teach a specified design parameter, the specified design parameter being the metric by which the user makes their judgement. The limitations mentioned above, and their position in context with the rest of the claim, change the scope of claims 1, 9, and 13 to cover a user selecting the design parameters by which a machine learning engine is trained and thus having the 
Paragraph 0032 and Figure 4 disclose a user input for entering element parameters. See “parameter input” 420 in Figure 4. However, these element parameters are user interface elements such as fonts, pull-down menus, or a CSS object. The “parameter input” 420 therefore does not refer to a “specified user interface design parameter”, which are subjective qualities such as “joy”, “stylishness”, and “modernity” as discussed in Paragraph 0027. The text “design parameter X” in Figure 4 is the specified user interface design parameter discussed in Paragraphs 0021 and 0027, but there is no user input or other mechanism shown for a user to select “X”. 
Figure 4 is an embodiment showing generation of a score for user interface elements entered by the user. Figure 4 and Paragraph 0032 therefore corresponds to the limitations recited in lines 20-22 of claim 1 of “scoring… a set of user interface elements with different visual characteristics,” and the similar limitations recited in claims 9 and 13. A limitation such as “receiving user input specifying user interface element parameters” could be added before the limitation recited in lines 20-22 of claim 1 without being considered new matter since there is support for such a limitation in Figure 4 and Paragraph 0032.
Dependent claims 2-5, 7-8, 10-12, 14-17, and 19-20 are rejected due to their dependencies on claims 1, 9, and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2017/0294010 A1) in view of Bailey (US 2018/0039702 A1) and further in view of Smith (US 2019/0080347 A1) and Gibiansky (US 2016/0110657 A1).

Regarding Claim 1, Shen teaches a method, comprising: storing, by a computer system, a set of user interface elements that exhibit different visual characteristics… (“the data storage 712 further includes training image data 716 including any information associated with training images used to train a regression CNN 102, 202, 302. For example, in one or more embodiments, the training image data 716 includes user rating data 718 including user-assigned ratings for any number of training images. Additionally, the training image data 716 can include attribute data 720 including information associated with one or more attributes of the training images” Paragraph 0092. Training image data including information about attributes of the images are a set of user interface elements exhibiting different visual characteristics.)
 and training, by the computer system, a machine learning engine to score a subsequently presented input user interface element according to the design parameter, wherein the training uses visual characteristics of the set of user interface elements as input training data (“As further illustrated in FIG. 8, the method 800 includes an act 830 of training a neural network to output aesthetic quality scores for identified pairs of training images that maintain a relative difference of the user provided ratings for the identified pairs of training images. In particular, the act 830 can include training, by at least one processor, a regression CNN 102, 202, 302 to output aesthetic quality scores for identified pairs of training images that maintain a relative difference of the user provided ratings for the identified pairs of training images” Paragraph 0101. See 
and uses the generated ranking as label information to generate adjustments to the machine learning engine based on differences between the label information and outputs of the machine learning engine during training (“For instance, in one or more embodiments, training the neural network involves constructing a training structure including a pairwise loss model and a regression loss model… the regression loss model minimizes the difference between predicted user ratings and the user provided ratings for the plurality of training images.” Paragraph 0102. The user provided ratings are used as label information for the neural network. The neural network is adjusted by minimizing the difference between the label information (user ratings) and the outputs (predicted ratings) of the neural network. Also see Paragraphs 0107 and 0110.) 
…scoring, using the machine learning engine trained according to the user interface design parameter… (“in one or more embodiments, the attribute branch 312 includes an attribute loss model for each individual attribute included within the training data. By way of example, one or more embodiments of the attribute branch 312 includes individual attribute loss models corresponding to the following attributes: (1) interesting content, (2) object emphasis, (3) good lighting” Paragraph 0072. In addition to a model that is trained to assess an overall quality, individual models are also trained according to each attribute [design parameter]. Also see Paragraph 0107, which further discusses training models to determine a score for each individual user interface design parameter.)
a set of user interface elements with different visual characteristics (“the act 930 involves accessing a digital image from a collection of digital images. As further illustrated in FIG. 9, the method 900 includes an act 940 of generating an aesthetic quality score for the digital image including a plurality of attribute quality scores for the digital image. For example, in one or more embodiments, the aesthetic quality score can include an overall quality score in addition to scores for individual attributes of the digital image”. Paragraph 0111. Also see Paragraph 0083 and Figure 5: Images are sorted based on their quality scores.)
While Shen teaches users rating content elements (“For example, in one or more embodiments, receiving the plurality of training involves receiving a dataset of training data including user provided ratings for a database of training images” Paragraph 0098.)
ranking the content elements (“As shown in FIG. 5, the images 504 are sorted in accordance with generated aesthetic quality scores” Paragraph 0083.)
according to a design parameter (“the attribute branch 312 of the loss model 308 includes individual attribute loss models 314a-c corresponding to identifiable attributes within digital images. In one or more embodiments, each of the individual attribute loss models 314a-c corresponds to a respective attribute. In one or more embodiments, the image rating system 100 trains the individual attribute loss models 314a-c to generate individual attribute quality scores for any number of attributes that are identified within a digital image” Paragraph 0071. Also see Paragraph 0070 which discusses different design parameters.) 
and evaluating pairs (subsets) of the user interface elements based on the ratings (“the method 800 includes an act 820 of sampling the plurality of training images to identify pairs of training images with a predetermined characteristic relationship. In particular, the act 820 can include sampling, using at least one processor, the plurality of training images to identify pairs of training images with a predetermined characteristic relationship between selected image pairs” Paragraph 0099), 
Shen does not explicitly teach causing display, by the computer system, of a plurality of subsets of the user interface elements to one or more users… receiving, by the computer system for each of the displayed subsets of user interface elements, user input indicating one or more user interface elements of that subset that more strongly exhibit the specified user interface design parameter relative to other user interface elements in that subset; generating, by the computer system based on the user input, a ranking of the user interface elements according to the design parameter.
However, Bailey, which teaches a machine learning model for ranking user interface elements based on surveys of pairs of the elements given to a user, teaches causing display, by the computer system, of a plurality of subsets of the user interface elements to one or more users (“The survey module 104 can select two content items to be shown to a user in a pairwise comparison. The survey module 104 can select two content items for a pairwise comparison randomly based on any suitable algorithm or technique. Content items selected for pairwise comparisons can be content items that are included in a user's feed or content items that are potential candidates to be included in a user's feed” Paragraph 0032. “The user interface 300a shows a pairwise comparison in a survey associated with a feed of a user. A survey can include one or 
…receiving, by the computer system for each of the displayed subsets of user interface elements, user input indicating one or more user interface elements of that subset that more strongly exhibit a specified user interface design parameter relative to other user interface elements in that subset (“The user can select either the left content item 310 or the right content item 320, but not both” Paragraph 0053. “A user can select one of the two content items in a pairwise comparison. Such a selection can indicate the user's preference of the selected content item over the other unselected content item. The survey module 104 can receive a user selection for each pairwise comparison in a survey” Paragraph 0034. The selection of a content item indicates the user would prefer viewing the content item more than the other content item.)
generating, by the computer system based on the user input, a ranking of the user interface elements according to the design parameter (“The feed ranking module 106 can determine, adjust, or evaluate a ranking model or algorithm for estimating the quality of content items. For example, the feed ranking module 106 can determine the ranking model for estimating the quality of content items. The ranking model can include certain features associated with content items, and the feed ranking module 106 can also determine the weights for the features included in the ranking model” Paragraph 0036. Also see Paragraph 0054-0058. Using the pairwise comparison data resulting 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the training of a machine learning engine to score user interface elements according to a design parameter based on user ratings of other user interface elements according to a design parameter taught by Shen by initially displaying subsets (pairs) of the user interface elements and determining a relative ranking of the elements based on user selection of a preferred element, as taught by Bailey. Since both Shen and Bailey teach using user input data to teach a machine learning engine to evaluate qualitative data, the combination would yield predictable results. As taught by Bailey (Paragraphs 0028-0029), “Pairwise comparisons can be more efficient and more accurate in estimating the quality of content items.” It would therefore be advantageous to use ranking scores generated from pairwise comparisons over user provided rating scores for the reasons taught by Bailey.
Shen in view of Bailey does not teach and automatically formatting a user interface, including… selecting, based on the scoring, one user interface element of the set of user interface elements for inclusion in the user interface.
However, Smith, which is directed to scoring and generating design assets with different visual characteristics, teaches and automatically formatting a user interface, including: scoring, using the trained machine learning engine trained according to the user interface design parameter… a set of user interface elements with different visual characteristics; and selecting, based on the scoring, one user interface element of the set of user interface elements for inclusion in the user interface (“the asset management automatically apply modifications to the image 504, the asset management system 102 can analyze the image 504, determine one or more attribute values that improve the asset score 512, and then apply the attribute value(s) that improve the asset score 512 to generate the new digital design asset 526” Paragraph 0102. The “attribute values” correspond to a set of user interface elements with different visual characteristics. See Paragraph 0030. See Figures 5D-5E: image 504 is a user interface comprising elements such as text 524. The image is automatically formatted, resulting in image 526, by selecting a different attribute value 524 that would increase the score. Also see Paragraph 0104, which further discusses automatically creating new design assets using the machine learning model, and Paragraphs 0047-48 and Figure 2, which discuss the method of training a machine learning model according to individual attributes.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to apply the method of training a machine learning engine to assign scores to visual elements based on user training data taught by Shen in view of Bailey to the automatic generation of design assets with different visual characteristics using machine learning taught by Smith. Since both references are directed to machine learning techniques for evaluating digital content items, the combination would yield predictable results. As suggested by Smith (Paragraph 0003), it would be advantageous to a content creator to provide recommendations or automatically select Smith, Paragraph 0102). It would have been further obvious to one of ordinary skill in the art to base the visual structure of a design asset on an aesthetic quality determined from the method taught by Shen in view of Bailey in order to further tailor the interface.
While Smith teaches training the machine learning model based on individual design attributes (Paragraph 0048) and Shen teaches generating individual attribute machine learning models, such as an “interesting content” model and a “object emphasis” model (Paragraphs 0071-72, 0107), Shen in view of Bailey and Smith does not explicitly teach receiving user input specifying a user interface design parameter, the machine learning engine being trained according to the user interface design parameter specified by the user.
However, Gibiansky, which is directed to configuring a machine learning algorithm based on user selections, teaches receiving user input specifying a user interface design parameter, the machine learning engine being trained according to the user interface design parameter specified by the user (“a user can also control the tuning process by providing user-provided information with different commands. Examples of user provided information include, but are not limited to, a limitation to a particular machine learning method, a constraint on one or more on one or more parameters (e.g. setting a single value; one or more of a minimum, a maximum, and a step size; a distribution of values, any other function which determines the value of the a scoring measure of fitness, defining a stop criteria, specifying previously learned parameter settings, specifying a number and/or type of machine learning models” Paragraph 0108. See Figure 6, which shows a plurality of features a user can select in order to tailor a machine learning model.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the machine learning models trained according to individual design parameters taught by Shen in view of Bailey and Smith by allowing a user to select the specified user interface design parameter as taught by Gibiansky. Since the references are directed to methods of training machine learning models, the combination would yield predictable results. Such an implementation would amount to a user selecting a specific parameter, such as “interesting content” or “object emphasis” as taught by Shen (Paragraph 0073), by which they want a digital design to be scored. As suggested by Gibiansky (Paragraph 0022), allowing a user to specify machine learning model parameters is advantageous for an expert user with knowledge of a domain. Furthermore, any user would be able to focus on a parameter of interest to them, improving the user experience.

Regarding Claim 2, Shen in view of Bailey, Smith, and Gibiansky further teaches wherein the user interface design parameter indicates emphasis of a user interface element (Shen, “As used herein an "image attribute" or "attribute" refers to an identifiable trait or aesthetic feature of a digital image. In particular, an image attribute can refer to a feature of the content of a digital image related to an aesthetic value of a interesting content, (2) object emphasis” Paragraph 0070.)

Regarding Claim 3, Shen in view of Bailey, Smith, and Gibiansky further teaches wherein the machine learning engine is a neural network (Shen, Abstract. “a training structure of the neural network considers differences in user ratings assigned to pairs of training images” Paragraph 0008. See Figure 2 and Paragraph 0044.)

Regarding Claim 5, Shen in view of Bailey, Smith, and Gibiansky further teaches further comprising: randomly generating the subsets of user interface elements (Bailey, “The survey module 104 can select two content items to be shown to a user in a pairwise comparison. The survey module 104 can select two content items for a pairwise comparison randomly based on any suitable algorithm or technique” Paragraph 0032. The same motivation to combine provided in claim 1 applies to claim 5.)

Regarding Claim 8, Shen in view of Bailey, Smith, and Gibiansky further teaches wherein each of the subsets include a pair of user interface elements and the user input selects one of the user interface elements (Bailey, “The user interface 300a shows a pairwise comparison in a survey associated with a feed of a user… The pairwise comparison can include a first or left content item 310 and a second or right content item 320… The user can select either the left content item 310 or the right content item 320, but not both” Paragraph 0053. Also see Paragraph 0032.)

Regarding Claim 9, Shen teaches a method, comprising: receiving, by a computer system, a set of parameters for a set of user interface elements (“The input image data 714 can include any information associated with a digital image to be rated using a trained regression CNN 102, 202, 302. For example, in one or more embodiments, the input image data 714 includes attribute information, a content type for the digital image, or information obtained by the image analyzer 706. Additionally, the input image data 714 can include detected features or characteristics of a digital image detected or otherwise identified by the computing device” Paragraph 0091. An input image (user interface element) including a set of attributes is received by the computing system.)
and scoring, by the computer system using a machine learning engine that receives the set of parameters as input, the user interface element according to a… design parameter… (“As further illustrated in FIG. 9, the method 900 includes an act 940 of generating an aesthetic quality score for the digital image including a plurality of attribute quality scores for the digital image. For example, in one or more embodiments, the aesthetic quality score can include an overall quality score in addition to scores for individual attributes of the digital image. In one or more embodiments, generating the aesthetic quality score involves generating, by at least one processor, an aesthetic quality score for the digital image and an attribute quality score for each of a plurality of attributes of the digital image” Paragraph 0111. The input user interface element (an image) and its attributes are scored based on a plurality of design parameters (attributes), including the quality of the image.) 
wherein the machine learning engine was trained, prior to the scoring, by: (See Figure 9 and Paragraph 0107: the steps of training the machine learning engine 910 and 920 occur before the steps of scoring an image 930 and 940. Also see Figure 8 step 840 which happens after the machine learning engine is trained.)
storing a set of user interface elements that exhibit different visual characteristics (“the data storage 712 further includes training image data 716 including any information associated with training images used to train a regression CNN 102, 202, 302. For example, in one or more embodiments, the training image data 716 includes user rating data 718 including user-assigned ratings for any number of training images. Additionally, the training image data 716 can include attribute data 720 including information associated with one or more attributes of the training images” Paragraph 0092. Training image data including information about attributes of the images are a set of user interface elements exhibiting different visual characteristics.)
…and training the machine learning engine using parameters of the set of user interface elements as input training data (“As further illustrated in FIG. 8, the method 800 includes an act 830 of training a neural network to output aesthetic quality scores for identified pairs of training images that maintain a relative difference of the user provided ratings for the identified pairs of training images. In particular, the act 830 can include training, by at least one processor, a regression CNN 102, 202, 302 to output aesthetic quality scores for identified pairs of training images that maintain a relative difference of the user provided ratings for the identified pairs of training images” Paragraph 0101. See Paragraphs 0102-0111 and Figures 8 and 9 which discuss different embodiments of training a neural network using user rated training images in 
and using the generated ranking as label information to generate adjustments to the machine learning engine based on differences between the label information and outputs of the machine learning engine during training (“For instance, in one or more embodiments, training the neural network involves constructing a training structure including a pairwise loss model and a regression loss model… the regression loss model minimizes the difference between predicted user ratings and the user provided ratings for the plurality of training images.” Paragraph 0102. The user provided ratings are used as label information for the neural network. The neural network is adjusted by minimizing the difference between the label information (user ratings) and the outputs (predicted ratings) of the neural network. Also see Paragraphs 0107 and 0110.) 
While Shen teaches users rating user interface elements (“For example, in one or more embodiments, receiving the plurality of training involves receiving a dataset of training data including user provided ratings for a database of training images” Paragraph 0098.)
ranking the content elements (“As shown in FIG. 5, the images 504 are sorted in accordance with generated aesthetic quality scores” Paragraph 0083.)
according to a design parameter (“the attribute branch 312 of the loss model 308 includes individual attribute loss models 314a-c corresponding to identifiable attributes within digital images. In one or more embodiments, each of the individual attribute loss models 314a-c corresponds to a respective attribute. In one or more embodiments, the image rating system 100 trains the individual attribute loss models 314a-c to generate 
and evaluating pairs (subsets) of the user interface elements based on the ratings (“the method 800 includes an act 820 of sampling the plurality of training images to identify pairs of training images with a predetermined characteristic relationship. In particular, the act 820 can include sampling, using at least one processor, the plurality of training images to identify pairs of training images with a predetermined characteristic relationship between selected image pairs” Paragraph 0099), Shen does not explicitly teach causing display of a plurality of subsets of the user interface elements to one or more users… for each of the displayed subsets of user interface elements, receiving user input indicating one or more user interface elements of that subset that more strongly exhibit the design parameter relative to other user interface elements in that subset; generating, based on the user input, a ranking of the user interface elements according to the design parameter.
	However, Bailey, which teaches a machine learning model for ranking user interface elements based on surveys of pairs of the elements given to a user, teaches causing display of a plurality of subsets of the user interface elements to one or more users… (“The survey module 104 can select two content items to be shown to a user in a pairwise comparison. The survey module 104 can select two content items for a pairwise comparison randomly based on any suitable algorithm or technique. Content items selected for pairwise comparisons can be content items that are included in a user's feed or content items that are potential candidates to be included in a user's feed” 
for each of the displayed subsets of user interface elements, receiving user input indicating one or more user interface elements of that subset that more strongly exhibit the design parameter relative to other user interface elements in that subset (“The user can select either the left content item 310 or the right content item 320, but not both” Paragraph 0053. “A user can select one of the two content items in a pairwise comparison. Such a selection can indicate the user's preference of the selected content item over the other unselected content item. The survey module 104 can receive a user selection for each pairwise comparison in a survey” Paragraph 0034. The selection of a content item indicates the user would prefer viewing the content item more than the other content item.)
generating, based on the user input, a ranking of the user interface elements according to the design parameter (“The feed ranking module 106 can determine, adjust, or evaluate a ranking model or algorithm for estimating the quality of content items. For example, the feed ranking module 106 can determine the ranking model for estimating the quality of content items. The ranking model can include certain features associated with content items, and the feed ranking module 106 can also determine the weights for the features included in the ranking model” Paragraph 0036. Also see 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the training of a machine learning engine to score user interface elements according to a design parameter based on user ratings of other user interface elements according to a design parameter taught by Shen by initially displaying subsets (pairs) of the user interface elements and determining a relative ranking of the elements based on user selection of a preferred element, as taught by Bailey. Since both Shen and Bailey teach using user input data to teach a machine learning engine to evaluate qualitative data, the combination would yield predictable results. As taught by Bailey (Paragraphs 0028-0029), “Pairwise comparisons can be more efficient and more accurate in estimating the quality of content items.” It would therefore be advantageous to use ranking scores generated from pairwise comparisons over user provided rating scores for the reasons taught by Bailey.
Shen in view of Bailey does not teach and automatically formatting a user interface, including selecting, based on the scoring, one user interface element of the set of user interface elements for inclusion in the user interface.
However, Smith, which is directed to generating design assets with different visual characteristics, teaches scoring, by the computer system using a machine learning engine that receives the set of parameters as input, the user interface elements according to a… design parameter; and automatically formatting a user interface, including selecting, based on the scoring, one user interface element of the set of user interface elements for inclusion in the user interface (“the asset management system 102 may provide an option for automatically modifying one or more attributes of the image 504 (i.e., without user input selecting attributes to change or selecting replacement attribute values). For example, if the user selects the option to automatically apply modifications to the image 504, the asset management system 102 can analyze the image 504, determine one or more attribute values that improve the asset score 512, and then apply the attribute value(s) that improve the asset score 512 to generate the new digital design asset 526” Paragraph 0102. The “attribute values” correspond to a set of user interface elements with different visual characteristics. See Paragraph 0030. See Figures 5D-5E: image 504 is a user interface comprising elements such as text 524. The image is automatically formatted, resulting in image 526, by selecting a different attribute value 524 that would increase the score. Also see Paragraph 0104, which further discusses automatically creating new design assets using the machine learning model, and Paragraphs 0047-48 and Figure 2, which discuss the method of training a machine learning model according to individual attributes.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to apply the method of training a machine learning engine to assign scores to visual elements based on user training data taught by Shen in view of Bailey to the automatic generation of design assets with different visual characteristics using machine learning taught by Smith. Since both references are directed to machine learning techniques for evaluating digital content items, the combination would yield predictable results. As suggested by Smith (Paragraph 0003), it would be Smith, Paragraph 0102). It would have been further obvious to one of ordinary skill in the art to base the visual structure of a design asset on an aesthetic quality determined from the method taught by Shen in view of Bailey in order to further tailor the interface.
While Smith teaches training the machine learning model based on individual design attributes (Paragraph 0048) and Shen teaches generating individual attribute machine learning models, such as an “interesting content” model and a “object emphasis” model (Paragraph 0071-72, 0107), Shen in view of Bailey and Smith does not explicitly teach that the scoring of the user interface elements is done according to a user-specified design parameter and does not teach receiving user input specifying a user interface design parameter.
However, Gibiansky, which is directed to configuring a machine learning algorithm based on user selections, teaches a user-specified design parameter and receiving user input specifying a user interface design parameter (“a user can also control the tuning process by providing user-provided information with different commands. Examples of user provided information include, but are not limited to, a limitation to a particular machine learning method, a constraint on one or more on one or more parameters (e.g. setting a single value; one or more of a minimum, a maximum, and a step size; a distribution of values, any other function which determines the value a scoring measure of fitness, defining a stop criteria, specifying previously learned parameter settings, specifying a number and/or type of machine learning models” Paragraph 0108. See Figure 6, which shows a plurality of features a user can select in order to tailor a machine learning model.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the machine learning models trained according to individual design parameters taught by Shen in view of Bailey and Smith by allowing a user to select the specified user interface design parameter as taught by Gibiansky. Since the references are directed to methods of training machine learning models, the combination would yield predictable results. Such an implementation would amount to a user selecting a specific parameter, such as “interesting content” or “object emphasis” as taught by Shen (Paragraph 0073), by which they want a digital design to be scored. As suggested by Gibiansky (Paragraph 0022), allowing a user to specify machine learning model parameters is advantageous for an expert user with knowledge of a domain. Furthermore, any user would be able to focus on a parameter of interest to them, improving the user experience.

Regarding Claim 10, Shen in view of Bailey, Smith, and Gibiansky further teaches wherein the design parameter indicates emphasis of a user interface element (Shen, “As used herein an "image attribute" or "attribute" refers to an identifiable trait or aesthetic feature of a digital image. In particular, an image attribute can refer to a feature of the content of a digital image related to an aesthetic value of a digital image. interesting content, (2) object emphasis” Paragraph 0070.)

Regarding Claim 11, Shen in view of Bailey, Smith, and Gibiansky further teaches wherein the machine learning engine is a neural network (Shen, Abstract. “a training structure of the neural network considers differences in user ratings assigned to pairs of training images” Paragraph 0008. See Figure 2 and Paragraph 0044.)

Regarding Claim 12, Shen in view of Bailey, Smith, and Gibiansky further teaches wherein the scoring a given user interface element is performed independently of other user interface elements (Shen, “the method 800 includes an act 840 of utilizing the trained neural network to generate an aesthetic quality score for one or more input digital images” Paragraph 0103. The input image is provided after the neural network is trained. Also see Figure 9 steps 930 and 940 and the associated description in Paragraph 0111. Images are independently scored using the trained neural network. Also see Paragraphs 0030 and 0110 of Smith, which discuss determining an attribute score for each individual attribute [interface element] in a design asset.)

Regarding Claim 13, Shen teaches a non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising (See Figure 10 computing device 1000 and memory 1004.)
storing a set of user interface elements that exhibit different visual characteristics… (“the data storage 712 further includes training image data 716 including any information associated with training images used to train a regression CNN 102, 202, 302. For example, in one or more embodiments, the training image data 716 includes user rating data 718 including user-assigned ratings for any number of training images. Additionally, the training image data 716 can include attribute data 720 including information associated with one or more attributes of the training images” Paragraph 0092. Training image data including information about attributes of the images are a set of user interface elements exhibiting different visual characteristics.)
and training a machine learning engine to score a subsequently presented input user interface element according to the design parameter, wherein the training uses visual characteristics of the set of user interface elements as input training data (“As further illustrated in FIG. 8, the method 800 includes an act 830 of training a neural network to output aesthetic quality scores for identified pairs of training images that maintain a relative difference of the user provided ratings for the identified pairs of training images. In particular, the act 830 can include training, by at least one processor, a regression CNN 102, 202, 302 to output aesthetic quality scores for identified pairs of training images that maintain a relative difference of the user provided ratings for the identified pairs of training images” Paragraph 0101. See Paragraphs 0102-0111 and Figures 8 and 9 which discuss different embodiments of training a neural network using user rated training images in order to produce aesthetic quality scores and attribute scores for subsequently input images.)
and uses the generated ranking as label information to generate adjustments to the machine learning engine based on differences between the label information and outputs of the machine learning engine during training (“For instance, in one or more embodiments, training the neural network involves constructing a training structure including a pairwise loss model and a regression loss model… the regression loss model minimizes the difference between predicted user ratings and the user provided ratings for the plurality of training images.” Paragraph 0102. The user provided ratings are used as label information for the neural network. The neural network is adjusted by minimizing the difference between the label information (user ratings) and the outputs (predicted ratings) of the neural network. Also see Paragraphs 0107 and 0110.) 
…scoring, using the machine learning engine trained according to the user interface design parameter… (“in one or more embodiments, the attribute branch 312 includes an attribute loss model for each individual attribute included within the training data. By way of example, one or more embodiments of the attribute branch 312 includes individual attribute loss models corresponding to the following attributes: (1) interesting content, (2) object emphasis, (3) good lighting” Paragraph 0072. In addition to a model that is trained to assess an overall quality, individual models are also trained according to each attribute [design parameter]. Also see Paragraph 0107, which further discusses training models to determine a score for each individual user interface design parameter.)
a set of user interface elements with different visual characteristics… (“the act 930 involves accessing a digital image from a collection of digital images. As further illustrated in FIG. 9, the method 900 includes an act 940 of generating an aesthetic 
While Shen teaches users rating content elements (“For example, in one or more embodiments, receiving the plurality of training involves receiving a dataset of training data including user provided ratings for a database of training images” Paragraph 0098.)
ranking the content elements (“As shown in FIG. 5, the images 504 are sorted in accordance with generated aesthetic quality scores” Paragraph 0083.)
according to a design parameter (“the attribute branch 312 of the loss model 308 includes individual attribute loss models 314a-c corresponding to identifiable attributes within digital images. In one or more embodiments, each of the individual attribute loss models 314a-c corresponds to a respective attribute. In one or more embodiments, the image rating system 100 trains the individual attribute loss models 314a-c to generate individual attribute quality scores for any number of attributes that are identified within a digital image” Paragraph 0071. Also see Paragraph 0070 which discusses different design parameters.) 
and evaluating pairs (subsets) of the user interface elements based on the ratings (“the method 800 includes an act 820 of sampling the plurality of training images to identify pairs of training images with a predetermined characteristic relationship. In particular, the act 820 can include sampling, using at least one processor, the plurality 
Shen does not explicitly teach causing display, by the computer system, of a plurality of subsets of the user interface elements to one or more users… receiving, by the computer system for each of the displayed subsets of user interface elements, user input indicating one or more user interface elements of that subset that more strongly exhibit a specified user interface design parameter relative to other user interface elements in that subset; generating, by the computer system based on the user input, a ranking of the user interface elements according to the design parameter.
However, Bailey, which teaches a machine learning model for ranking user interface elements based on surveys of pairs of the elements given to a user, teaches causing display, by the computer system, of a plurality of subsets of the user interface elements to one or more users (“The survey module 104 can select two content items to be shown to a user in a pairwise comparison. The survey module 104 can select two content items for a pairwise comparison randomly based on any suitable algorithm or technique. Content items selected for pairwise comparisons can be content items that are included in a user's feed or content items that are potential candidates to be included in a user's feed” Paragraph 0032. “The user interface 300a shows a pairwise comparison in a survey associated with a feed of a user. A survey can include one or more pairwise comparisons, and in the example of FIG. 3A, the survey includes seven pairwise comparisons of which the second pairwise comparison is currently shown to the user” Paragraph 0053. See Figure 3A which shows a subset (a pair) of user interface elements presented to a user.)
receiving, by the computer system for each of the displayed subsets of user interface elements, user input indicating one or more user interface elements of that subset that more strongly exhibit a specified user interface design parameter relative to other user interface elements in that subset (“The user can select either the left content item 310 or the right content item 320, but not both” Paragraph 0053. “A user can select one of the two content items in a pairwise comparison. Such a selection can indicate the user's preference of the selected content item over the other unselected content item. The survey module 104 can receive a user selection for each pairwise comparison in a survey” Paragraph 0034. The selection of a content item indicates the user would prefer viewing the content item more than the other content item.)
generating, by the computer system based on the user input, a ranking of the user interface elements according to the design parameter (“The feed ranking module 106 can determine, adjust, or evaluate a ranking model or algorithm for estimating the quality of content items. For example, the feed ranking module 106 can determine the ranking model for estimating the quality of content items. The ranking model can include certain features associated with content items, and the feed ranking module 106 can also determine the weights for the features included in the ranking model” Paragraph 0036. Also see Paragraph 0054-0058. Using the pairwise comparison data resulting from the user’s selections, a ranking model is produced based on the quality of the content items or a common feature of the content items.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the training of a machine learning engine to score user interface elements according to a design parameter based on user ratings of other user interface elements according to a design parameter taught by Shen by initially displaying subsets (pairs) of the user interface elements and determining a relative ranking of the elements based on user selection of a preferred element, as taught by Bailey. Since both Shen and Bailey teach using user input data to teach a machine learning engine to evaluate qualitative data, the combination would yield predictable results. As taught by Bailey (Paragraphs 0028-0029), “Pairwise comparisons can be more efficient and more accurate in estimating the quality of content items.” It would therefore be advantageous to use ranking scores generated from pairwise comparisons over user provided rating scores for the reasons taught by Bailey.
Shen in view of Bailey does not teach and automatically formatting a user interface, including… selecting, based on the scoring, one user interface element of the set of user interface elements for inclusion in the user interface.
However, Smith, which is directed to generating design assets with different visual characteristics, teaches and automatically formatting a user interface, including: scoring, using the machine learning engine trained according to the user interface design parameter… a set of user interface elements with different visual characteristics; and selecting, based on the scoring, one user interface element of the set of user interface elements for inclusion in the user interface (“the asset management system 102 may provide an option for automatically modifying one or more attributes of the image 504 (i.e., without user input selecting attributes to change or selecting replacement attribute values). For example, if the user selects the option to automatically apply modifications to the image 504, the asset management system 102 can analyze the image 504, determine one or more attribute values that improve the asset score 512, and then apply the attribute value(s) that improve the asset score 512 to generate the new digital design asset 526” Paragraph 0102. The “attribute values” correspond to a set of user interface elements with different visual characteristics. See Paragraph 0030. See Figures 5D-5E: image 504 is a user interface comprising elements such as text 524. The image is automatically formatted, resulting in image 526, by selecting a different attribute value 524 that would increase the score. Also see Paragraph 0104, which further discusses automatically creating new design assets using the machine learning model, and Paragraphs 0047-48 and Figure 2, which discuss the method of training a machine learning model according to individual attributes.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to apply the method of training a machine learning engine to assign scores to visual elements based on user training data taught by Shen in view of Bailey to the automatic generation of design assets with different visual characteristics using machine learning taught by Smith. Since both references are directed to machine learning techniques for evaluating digital content items, the combination would yield predictable results. As suggested by Smith (Paragraph 0003), it would be advantageous to a content creator to provide recommendations or automatically select attributes that would perform well with audiences before dissemination of the design asset. Furthermore, the above process would, “allow less experienced users, or users who want to save time during creation of an asset, to quickly and easily improve the predicted success of an asset” (Smith, Paragraph 0102). It would have been further obvious to one of ordinary skill in the art to base the visual structure of a design asset Shen in view of Bailey in order to further tailor the interface.
While Smith teaches training the machine learning model based on individual design attributes (Paragraph 0048) and Shen teaches generating individual attribute machine learning models, such as an “interesting content” model and a “object emphasis” model (Paragraph 0071-72, 0107), Shen in view of Bailey and Smith does not explicitly teach receiving user input specifying a user interface design parameter, the machine learning engine being trained according to the user interface design parameter specified by the user.
However, Gibiansky, which is directed to configuring a machine learning algorithm based on user selections, teaches receiving user input specifying a user interface design parameter, the machine learning engine being trained according to the user interface design parameter specified by the user (“a user can also control the tuning process by providing user-provided information with different commands. Examples of user provided information include, but are not limited to, a limitation to a particular machine learning method, a constraint on one or more on one or more parameters (e.g. setting a single value; one or more of a minimum, a maximum, and a step size; a distribution of values, any other function which determines the value of the parameter based on additional information), setting a scoring measure of fitness, defining a stop criteria, specifying previously learned parameter settings, specifying a number and/or type of machine learning models” Paragraph 0108. See Figure 6, which shows a plurality of features a user can select in order to tailor a machine learning model.)
the machine learning models trained according to individual design parameters taught by Shen in view of Bailey and Smith by allowing a user to select the specified user interface design parameter as taught by Gibiansky. Since the references are directed to methods of training machine learning models, the combination would yield predictable results. Such an implementation would amount to a user selecting a specific parameter, such as “interesting content” or “object emphasis” as taught by Shen (Paragraph 0073), by which they want a digital design to be scored. As suggested by Gibiansky (Paragraph 0022), allowing a user to specify machine learning model parameters is advantageous for an expert user with knowledge of a domain. Furthermore, any user would be able to focus on a parameter of interest to them, improving the user experience.


Regarding Claim 14, Shen in view of Bailey, Smith, and Gibiansky further teaches wherein the user interface design parameter indicates emphasis of a user interface element (Shen, “As used herein an "image attribute" or "attribute" refers to an identifiable trait or aesthetic feature of a digital image. In particular, an image attribute can refer to a feature of the content of a digital image related to an aesthetic value of a digital image. For example, as used herein, an image attribute can refer to features of image content including, but not limited to, (1) interesting content, (2) object emphasis” Paragraph 0070.)

Shen in view of Bailey, Smith, and Gibiansky further teaches wherein the machine learning engine is a neural network (Shen, Abstract. “a training structure of the neural network considers differences in user ratings assigned to pairs of training images” Paragraph 0008. See Figure 2 and Paragraph 0044.)

Regarding Claim 17, Shen in view of Bailey, Smith, and Gibiansky further teaches wherein the operations further comprise: randomly generating the subsets of user interface elements (Bailey, “The survey module 104 can select two content items to be shown to a user in a pairwise comparison. The survey module 104 can select two content items for a pairwise comparison randomly based on any suitable algorithm or technique” Paragraph 0032. The same motivation to combine provided in claim 13 applies to claim 17.)

Regarding Claim 20, Shen in view of Bailey, Smith, and Gibiansky further teaches wherein each of the subsets include a pair of user interface elements and the user input selects one of the user interface elements (Bailey, “The user interface 300a shows a pairwise comparison in a survey associated with a feed of a user… The pairwise comparison can include a first or left content item 310 and a second or right content item 320… The user can select either the left content item 310 or the right content item 320, but not both” Paragraph 0053. Also see Paragraph 0032.)

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2017/0294010 A1) in view of Bailey (US 2018/0039702 A1) and further in view of Smith (US 2019/0080347 A1), Gibiansky (US 2016/0110657 A1), and Shim (US 2017/0323218 A1).

Regarding Claim 4, Shen in view of Bailey, Smith, and Gibiansky teaches all the limitations of Claim 1, on which Claim 4 depends.
Shen in view of Bailey, Smith, and Gibiansky does not teach wherein the generating the ranking uses a Bradley-Terry probability model.
However, Shim, which is directed to ranking based on pairwise comparison data, teaches wherein the generating the ranking uses a Bradley-Terry probability model (“The probability of the result of the comparison that the first item (o.sub.i) is preferred to the second item (o.sub.j), and the probability of the result of the comparison that the second item (o.sub.j) is preferred to the first item (o.sub.i) may be expressed by a certain mathematical model. In the following embodiments, it is assumed that these probabilities of results of comparison follow the Bradley-Terry model” Paragraph 0060-61. Also see Figure 5 and Paragraphs 0067-70.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the training of a machine learning engine to score user interface elements using user inputs that relatively rate a subset of the interface elements taught by Shen in view of Bailey, Smith, and Gibiansky by incorporating a Bradley-Terry probability model, as taught by Shim. Since the prior art references use comparisons of elements to determine a ranking, the combination would yield predictable results. As taught by Shim (Paragraph 0061), “The Bradley-Terry model is a model which was suggested to explain preference of a respondent between two items.” 

Regarding Claim 16, Shen in view of Bailey, Smith, and Gibiansky teaches all the limitations of Claim 13, on which Claim 16 depends.
Shen in view of Bailey, Smith, and Gibiansky does not teach wherein the generating the ranking uses a Bradley-Terry probability model.
However, Shim, which is directed to ranking based on pairwise comparison data, teaches wherein the generating the ranking uses a Bradley-Terry probability model (“The probability of the result of the comparison that the first item (o.sub.i) is preferred to the second item (o.sub.j), and the probability of the result of the comparison that the second item (o.sub.j) is preferred to the first item (o.sub.i) may be expressed by a certain mathematical model. In the following embodiments, it is assumed that these probabilities of results of comparison follow the Bradley-Terry model” Paragraph 0060-61. Also see Figure 5 and Paragraphs 0067-70.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the training of a machine learning engine to score user interface elements using user inputs that relatively rate a subset of the interface elements taught by Shen in view of Bailey, Smith, and Gibiansky by incorporating a Bradley-Terry probability model, as taught by Shim. Since the prior art references use comparisons of elements to determine a ranking, the combination would yield predictable results. As taught by Shim (Paragraph 0061), “The Bradley-Terry model is a model which was suggested to explain preference of a respondent between two items.” .

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2017/0294010 A1) in view of Bailey (US 2018/0039702 A1) and further in view of Smith (US 2019/0080347 A1), Gibiansky (US 2016/0110657 A1), and Merhav (US 2017/0300785 A1).

Regarding Claim 7, Shen in view of Bailey, Smith, and Gibiansky teaches all the limitations of Claim 1, on which Claim 7 depends.
Shen in view of Bailey, Smith, and Gibiansky does not teach wherein the machine learning engine uses rectified linear unit activation.
However, Merhav, which is directed to a machine learning engine for determining a qualitative factor of an image, teaches wherein the machine learning engine uses rectified linear unit activation (“Many different nonlinearities could be used in the nonlinearity layer, including sigmoid, tan h, and rectified linear function. For brevity, one example of nonlinearity will be described here: the rectified linear function. This function is defined by the following” Paragraph 0053. See neural network 400 in Figure 4.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the training of a machine learning engine to score user interface elements using user inputs that relatively rate a subset of the interface elements taught by Shen in view of Bailey, Smith, and Gibiansky by incorporating a rectified linear function as a neural network layer as taught by Merhav. Since the prior art references are directed to machine learning algorithms for determine a qualitative aspect of a visual element, the combination would yield predictable results. Furthermore, as taught by Merhav (Paragraph 0053), nonlinearity layers, such as rectified linear functions, give neural networks “greater expressive power in uncovering nonlinear relationships between input and output.”

Regarding Claim 19, Shen in view of Bailey, Smith, and Gibiansky teaches all the limitations of Claim 13, on which Claim 19 depends.
Shen in view of Bailey, Smith, and Gibiansky does not teach wherein the machine learning engine uses rectified linear unit activation.
However, Merhav, which is directed to a machine learning engine for determining a qualitative factor of an image, teaches wherein the machine learning engine uses rectified linear unit activation (“Many different nonlinearities could be used in the nonlinearity layer, including sigmoid, tan h, and rectified linear function. For brevity, one example of nonlinearity will be described here: the rectified linear function. This function is defined by the following” Paragraph 0053. See neural network 400 in Figure 4.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the training of a machine learning engine to score user interface elements using user inputs that relatively rate a subset of the interface elements taught by Shen in view of Bailey, Smith, and Gibiansky by incorporating a rectified linear function as a neural network layer as taught by Merhav. Since the prior Merhav (Paragraph 0053), nonlinearity layers, such as rectified linear functions, give neural networks “greater expressive power in uncovering nonlinear relationships between input and output.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asente (US 2017/0169340 A1) teaches recommending design patterns to be added to a digital design using a machine learning algorithm. (¶ 26-33, Abstract)
Hajizadeh (US 2017/0220928 A1) teaches a user interface allowing a user to select parameters for tuning a machine learning engine. (¶ 56, Fig. 10)
Maclean (US 10,552,002 B1) teaches selectable parameters for tailoring a machine learning model. (Fig. 7)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173